Exhibit 3.2 Certificate of Amendment to Articles of Incorporation For Nevada Profit Corporations (Pursuant to NRS 78.385 and 78.390 - After Issuance of Stock) (continued) “3. Authorized Stock: (number of shares corporation is authorized to issue): Number of shares with par value: 1,010,000,000 Par value per share: $0.001 Number of shares without par value: 0” “ARTICLE IV. The total number of shares of stock that the Corporation shall have authority to issue is 1,010,000,000, consisting of 1,000,000,000 shares of common stock, par value $0.001 per share (“Common Stock”), and 10,000,000 shares of “blank check” preferred stock par value $0.001 per share (“Preferred Stock”). Shares of Preferred Stock of the Corporation may be issued from time to time in one or more series, each of which shall have such distinctive designation or title as shall be determined by the Board of Directors of the Corporation (“Board of Directors”) prior to the issuance of any shares thereof.Preferred Stock shall have such voting powers, full or limited, or no voting powers, and such preferences and relative, participating, optional or other special rights and such qualifications, limitations or restrictions thereof, as shall be stated in such resolution or resolutions providing for the issue of such class or series of Preferred Stock as may be adopted from time to time by the Board of Directors prior to the issuance of any shares thereof.The number of authorized shares of Preferred Stock may be increased or decreased (but not below the number of shares thereof then outstanding) by the affirmative vote of the holders of a majority of the voting power of all the then outstanding shares of the capital stock of the corporation entitled to vote generally in the election of the directors (the “Voting Stock”), voting together as a single class, without a separate vote of the holders of the Preferred Stock, or any series thereof, unless a vote of any such holders is required pursuant to any Preferred Stock Designation. Following a 100:1 forward stock split of the Corporation’s outstanding shares of common stock, which shall be effective as of the effective date set forth below under Section 4 of this Certificate of Amendment (or in the absence of such date, on the date such Amendment is filed with the Secretary of State of Nevada) the Corporation’s capitalization will consist of 1,010,000,000 shares, consisting of 1,000,000,000 shares of common stock, par value $0.001 per share, and 10,000,000 shares of “blank check” preferred stock par value $0.001 per share.” The amendments described herein shall have no affect whatsoever on any of the Corporation’s previously designated series of preferred stock, including the preferences, limitations and rights associated therewith, which series of preferred stock shall remain in full force and effect following the effectiveness of the amendments described above and it shall be treated for all purposes as though such Certificates of Designation are incorporated by reference herein and restated herein in their entirety.
